DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monsees et al. (US 2014/0366898A1) in view of Flick (US 2013/0306084A1) and/or Qiu (US 2015/0059787A1).
 	Monsees discloses in reference to claim:
1.  An electrically heated aerosol-generating device for use with a cartridge  comprising a storage portion 6  containing an aerosol-forming substrate, the storage portion having a fluid permeable internal surface (absorbent batting) surrounding an open-ended passage 62 extending through the cartridge, the device comprising: a housing 2 having a cavity  configured to receive at least a portion of a cartridge;  a heater assembly 3,4  in the cavity, the heater assembly including, an elongate support member 13 connected to the housing and configured to extend into the open-ended passage (formed by the absorbent batting) of a cartridge inserted in the cavity;  and a plurality of electric heaters 3,4 fixed to and spaced along a length of the elongate support member 13, the plurality of electric heaters each having at least one heating element configured to heat the aerosol forming substrate of a cartridge received into the cavity;  a power supply 70 connected to the heater assembly;  and electric circuitry  80, 90 connectable to the power supply and to the heater assembly.

    PNG
    media_image1.png
    1112
    873
    media_image1.png
    Greyscale

	Monsees does not disclose an electric circuitry configured to measure one or more electrical parameters of the plurality of electric heaters and configured to determine at least one of an estimated remaining amount: of aerosol forming substrate in a cartridge and an estimated distribution of aerosol forming substrate in the cartridge, based on the measured electrical parameters.

Flick discloses an electronic aerosol device including an electric circuitry configured to measure one or more electrical parameters of the plurality of electric heaters and configured to determine at least one of an estimated remaining amount: of aerosol forming substrate in a cartridge and an estimated distribution of aerosol forming substrate in the cartridge, based on the measured electrical parameters. 
 Specifically, Flick discloses electric control circuitry configured to monitor activation of the electric heater and estimate an amount of liquid aerosol-forming substrate remaining in the liquid storage portion based on the monitored activation.  
Activation of the electric heater may be monitored in several ways, for example by monitoring the temperature of the heating element over time, the resistance of the heating element over time, or the power applied to the heater over time, or a combination of two or more of these parameters.
Preferably, the electric circuitry is configured to monitor activation of the electric heater by monitoring the temperature or resistance of the heating element over time to estimate a consumed amount of aerosol-forming substrate.  Preferably, the electric circuitry is configured to estimate a consumed amount of aerosol based on a first equation relating heating element temperature or resistance to aerosol-forming substrate consumption up to a first threshold of temperature or resistance and based on a second equation relating heating element temperature or resistance to aerosol-forming substrate consumption above the first threshold of temperature or resistance.
It would have been obvious to one of skill in the art to modify the device of Li to include the more sophisticated control circuitry as taught by Flick above for controlling the device in order to prevent activation of the heating means when the device is essentially empty which could lead to damage to the heating means.



 
2.  The electrically heated aerosol-generating device according to claim 1, wherein: the electric circuitry is configured to separately measure the one or more electrical parameters of each of the plurality of electric heaters;  and the electric circuitry is configured to determine at least one of the estimated remaining amount and the estimated distribution based on differences in the measured electric parameters of two or more of the plurality of electric heaters.  
Note the modification of Monsees by Flick would suggest to one of skill the control scheme be applied to all disclosed heaters. 
3.  The electrically heated aerosol-generating device according to claim 1, further comprising;  an indicator connected to power supply, the electric circuitry configured to operate the indicator in response to the estimated remaining amount or the estimated distribution. 
	Monsees discloses:
the device communicates information to the user, the information 
comprising, a battery charge level, a vaporizable material level, a pre-heat 
state, or a combination thereof.
Flick discloses:
Once it has been determined when the amount of liquid in the liquid 
storage portion has decreased to a threshold, the user may be advised.  For 
example, the electric circuitry, on determining that the amount of liquid 
aerosol-forming substrate in the liquid storage portion, has decreased to a 
threshold, may indicate this to a user.  For example, if the aerosol generating 
system includes a user display, it may be indicated to the user, via the user 
display, that the liquid storage portion is empty or nearly empty.  
 
4.  The electrically heated aerosol-generating device according to claim 1, wherein the electric circuitry is configured to control a supply of power to one or more of the plurality of electric heaters separately in response to the estimated remaining amount: or the estimated distribution. 
Flick 084 discloses: 
In the embodiment shown in FIG. 2 a determination that the cartridge 113 
is nearly empty is made by monitoring the temperature of the heating element 
119.  If the cartridge is nearly empty, insufficient liquid aerosol-forming 
substrate is supplied to the heater through the wick.  This results in the 
temperature of the heater increasing, as less energy is used to vaporize 
vaporising the substrate.  Thus, the temperature of the heater allows the 
control circuitry to determine that the amount of liquid aerosol-forming 
substrate in the liquid storage portion has decreased to a predetermined 
threshold.  Once the critical temperature is reached, the consumable is 
disabled to avoid a consumable violation by the consumer like the refilling of 
the cartridge.  Disabling also provides the consumer with an indication that 
the consumable needs to be replaced.  Disabling the consumable also prevents 
the generation of harmful constituents formed by an excess of heat. 

Examiner interprets the above to show that the power supplied to the heating elements is reduced based on the “empty” status.
 
[0061] The measurement of the temperature of the heating element is based on 
the calculation of the current passing through the resistance 209.  This is 
determined from the signal to input 213 and on the voltage of the battery 
converted into digital values via two analogue inputs on the microcontroller.  
As the temperature of the heating element increases, so does its resistance.  
The relationship between resistance and temperature for the heating element can 
be programmed or stored in the microcontroller.  

5.  The electrically heated aerosol-generating device according to claim 4, wherein the electric circuitry is configured to reduce the supply of power to one or more of the plurality of electric heaters in response to the estimated remaining amount or the estimated distribution. 
See explanation above regarding claim 4.
 
6.  The electrically heated aerosol-generating device according to claim 1, wherein the elongate support member (Monsees 13) is formed by a hollow shaft portion defining an airflow passage (see arrows 26, 1 and 17) forming part of an airflow pathway through the device. 
 
7.  The electrically heated aerosol-generating device according to claim 6, wherein the plurality of electric heaters extend across the airflow passage in a direction substantially transverse to a longitudinal axis of the hollow shaft portion.  See Figure 1 of Monsees
 
8.  The electrically heated aerosol-generating device according to claim 7, wherein one or more of the plurality of electric heaters extends across the airflow passage such that a longitudinal axis of the one or more of the plurality of electric heaters is rotated about the longitudinal axis of the hollow shaft portion relative to the longitudinal axis of at least one other of the plurality of electric heaters. 
	Qiu discloses an aerosol generator having multiple transversely mounted heaters and further discloses that can have one or more atomizing members crisscross one or more atomizing member at any angles, including but not limited to 30.degree., 60.degree., 120.degree., 150.degree., or 180.degree..  
	It would have been obvious to one of skill in the art to modify the Monsees device heating structure with the teaching of Qiu to provide a more efficient heating pathway.
 
9.  The electrically heated aerosol-generating device according to claim 6, wherein the hollow shaft portion comprises: a plurality of apertures in which the plurality of electric heaters are held, the plurality of electric heaters being in fluid communication with the storage portion of a cartridge received in the cavity through the plurality of apertures.  See Figures 1, 2.
 
10.  The electrically heated aerosol-generating device according to claim 1, wherein the elongate support member has a piercing surface.   Note member 13 can be said to be piercing into the passageway created by the absorbent batting.
 
11.  The electrically heated aerosol-generating device according to claim 1, wherein each of the plurality of electric heaters comprises: a capillary wick, and wherein each of the plurality of electric heaters is a coil arranged the capillary wick.  See Figures 1 and 2
 
12.  The electrically heated aerosol-generating system comprising: an electrically heated aerosol-generating device 100 according to claim 1;  and a cartridge 14 including, a storage portion 6 configured to contain an aerosol-forming substrate, the storage portion having a fluid permeable internal surface ( absorbent batting ) surrounding an open-ended passage 62 (formed by absorbent batting) extending through the cartridge, at least a portion of the cartridge configured to be received in the cavity such that the elongate support member extends into the airflow passage of the cartridge 
 
13.  The electrically heated aerosol-generating system according to claim 12, wherein the storage portion is configured to contain a first aerosol forming substrate and a second aerosol forming substrate stored separately (see figure 1), and the plurality of electric heaters includes a first electric heater configured to heat the first aerosol forming substrate and a second electric heater configured to heat the second aerosol forming substrate. 
 
14.  The electrically heated aerosol-generating system according to claim 13, wherein the electric circuitry is configured to separately control a supply of power from the power supply to the first and second electric heaters so that the first aerosol forming substrate and the second aerosol forming substrate are heatable independently. Note that the Monsees discloses each heating element is heated to a target temperature for the specific compartment and that the target temperatures can be the same or different.  Therefore since separate circuits 10 and 11 are provided for heaters 3 and 4 respectively it is clear that they are separately controllable. 
 
15.  The electrically heated aerosol-generating system according to any of claim 12, wherein the elongate support member is formed by a hollow shaft portion 13 defining an airflow passage forming part of an airflow pathway through the system, wherein the storage portion is compressible, and wherein a diameter of the open-ended passage extending through the cartridge is less than an outer diameter of the hollow shaft portion.  Note that the storage portion is disclosed as absorbent batting, which is known to be compressible, and further noticed that the batting is disclosed as in contact with the shaft 13 such that a friction fit is provided.  As such the diameter of the passage formed through absorbent batting can be interpreted as smaller than that of the outer diameter of the shaft. 
 
16.  The electrically heated aerosol-generating system according to claim 12, wherein the aerosol forming substrate is an aerosol-forming liquid.  Note the absorbent batting is for absorbing liquid. 
 
17.  The electrically heated aerosol-generating system according to claim 16, wherein the storage portion comprises: a capillary wick forming at least part of an internal surface configured to transport aerosol-forming liquid from the storage portion to the heater assembly. Note the absorbent batting acts as a capillary wick. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10881144. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims define a broader scope specifically relating to the elongate member since the patented claims define the same invention except wherein the  elongate support member includes a piercing surface having a sharp, angled tip at an end thereof.  It has been held that the narrow anticipates the broad. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tsc

/THOR S CAMPBELL/Primary Examiner, Art Unit 3761